 


113 HRES 232 EH: Providing for consideration of the bill (H.R. 1911) to amend the Higher Education Act of 1965 to establish interest rates for new loans made on or after July 1, 2013, and for other purposes.
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 232 
In the House of Representatives, U. S., 
 
May 23, 2013 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 1911) to amend the Higher Education Act of 1965 to establish interest rates for new loans made on or after July 1, 2013, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1911) to amend the Higher Education Act of 1965 to establish interest rates for new loans made on or after July 1, 2013. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on Education and the Workforce now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 113–12 shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Education and the Workforce; and (2) one motion to recommit with or without instructions.  
2.In the engrossment of H.R. 1911, the Clerk shall— 
(a)await the disposition of H.R. 1949;  
(b)add the text of H.R. 1949, as passed by the House, as new matter at the end of H.R. 1911;  
(c)conform the title of H.R. 1911 to reflect the addition of the text of H.R. 1949, as passed by the House, to the engrossment;  
(d)assign appropriate designations to provisions within the engrossment; and (e) conform cross-references and provisions for short titles within the engrossment.  
3.On any legislative day during the period from May 24, 2013, through May 31, 2013— 
(a)the Journal of the proceedings of the previous day shall be considered as approved; and  
(b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment.  
4.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 3 of this resolution as though under clause 8(a) of rule I.  
5.The Committee on Appropriations may, at any time before 6 p.m. on Wednesday, May 29, 2013, file privileged reports to accompany measures making appropriations for the fiscal year ending September 30, 2014.  
6.The Committee on Agriculture may, at any time before 6 p.m. on Wednesday, May 29, 2013, file a report to accompany H.R. 1947.  
 
Karen L. Haas,Clerk. 
